DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-15 in the reply filed on August 1st, 2022 is acknowledged.
Claims 16-20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 1st, 2022.
	Claims 1-15 will be examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “wherein said second end of said aperture abuts an edge defined by said manifold about said first axis”; this limitation renders the claim indefinite, as the particular structure cannot be discerned.  Initially, it is noted that it does not appear to be physically possible for an aperture (i.e. empty space) to abut a physical element, as currently recited.   It appears that Applicant might be intending to recite that the outer housing abuts the manifold, but the Examiner can only guess at Applicant’s intent here.  Furthermore, it is not made clear how the phrase “about said first axis” is further defining the invention.  For example, it is not clear whether this phrase is defining the second end, the edge, or the manifold.  Thus, the particular arrangement being recited is not made clear, rendering the claim indefinite.  For examination purposes herein, the Examiner has interpreted Claim 13 as requiring the outer housing to abut the manifold and to extend about said first axis.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0199129 to Kenyon et al.
In regards to independent Claim 1, and with particular reference to Figures 20-21 & 35-38, Kenyon et al. (Kenyon) discloses:

(1)	A blower unit (510; Fig. 20) comprising: an outer housing (522) having an aperture (i.e. the internal space thereof) centered on a first axis (i.e. the central vertical axis thereof) and extending between a first end (i.e. upper end) and second end (i.e. lower end); an inlet subassembly (527) at least partially received in said first end of said aperture (as seen in Fig. 20) and defining an inlet (527(2)) of said blower unit; a fan subassembly (542, 544, 550, 560, 590) received in said aperture adjacent to said inlet subassembly and including at least one wire (para. 127; seen at the lower right of Fig. 20); an outlet subassembly (530, 570) at least partially received in said second end of said aperture (as seen in Fig. 20) and defining at least one outlet (570) of said blower unit, said fan subassembly positioned between said inlet subassembly and said outlet subassembly along said first axis (apparent in Fig. 20); a grommet (595) positioned between at least part of said second end and said outlet subassembly (Figs. 20 & 38), said at least one wire extending through said grommet (Fig. 38; paras. 127-128), said grommet sealing against said at least one wire (Fig. 38; paras. 127-128), wherein said grommet seals between said outer housing (522) and said outlet subassembly (portion 530) (as seen in Figs. 20 & 38).

In regards to Claim 2, the grommet (595) includes a central longitudinal axis (i.e. the central vertical axis of grommet 595; seen best in Fig. 35) and extends between a first end (i.e. lower end) and second end (i.e. upper end) along said central longitudinal axis, said first end of said grommet positioned in a slot (i.e. downwardly facing groove) defined in an outer surface (549) of said outlet subassembly (as shown in Fig. 38) and said second end of said grommet received in said aperture of said outer housing (Fig. 38).
In regards to Claim 14, the fan subassembly directs a flow of air in a direction parallel to said first axis (i.e. vertically downward through the inlet port), and a first portion (570) of said outlet subassembly diverts the flow of air passing out of said fan subassembly in a direction ninety degrees from said first axis (Figs. 20-21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 & 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,567,127 to Wentz in view of US 3,102,483 to Najimian et al.
	In regards to independent Claim 1, and with particular reference to Figure 1, Wentz discloses:

(1)	A blower unit (10; Fig. 1) comprising: an outer housing (12) having an aperture (i.e. the internal space thereof) centered on a first axis (i.e. the central vertical axis thereof) and extending between a first end (lower end 20) and second end (upper end 18); an inlet subassembly (26-30, 46-48, 56-68) at least partially received in said first end of said aperture (as seen in Fig. 1) and defining an inlet (28) of said blower unit; a fan subassembly (72, 82, 92) received in said aperture adjacent to said inlet subassembly and including at least one wire (l116; Fig. 2); an outlet subassembly (36-44, 50-54, 112, 120-130) at least partially received in said second end of said aperture (as seen in Fig. 1) and defining at least one outlet (44) of said blower unit, said fan subassembly positioned between said inlet subassembly and said outlet subassembly along said first axis (apparent in Fig. 1); 

Although Wentz discloses much of Applicant’s recited invention, he does not further disclose a grommet positioned as claimed (i.e. Wentz lacks a grommet sealed around the wire 116).
However, Najimian et al. (Najimian) discloses another motor-driven blower unit (Figs. 1-2) having an outer housing (8, 9) with a wire 27 of the fan assembly passing through an opening 28 in the outer housing, wherein a grommet 29 seals about the wire 27 in order to prevent entry of contaminants.  Sealing of the motor chamber 7 ensures system reliability while preventing damage thereto.  Therefore, to one of ordinary skill desiring a more reliable blower unit, it would have been obvious to utilize the techniques disclosed in Najimian in combination with those seen in Wentz in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Wentz’s wire 116 to be sealed to the outer housing 12 via Najimian’s sealing grommet 29 in order to obtain predictable results; those results being a sealed motor chamber that prevents entry of outside contaminants.  In providing Najimian’s sealing grommet 29 around Wentz’s wire 116, the grommet 29 would be located as claimed in Claim 1.  In particular, grommet 29 would be located between at least part of said second end and said outlet subassembly (i.e. wire 116 is positioned axially between second end 18 and portion 54 of the outlet subassembly, and thus, so would the grommet 29), wherein the at least one wire extends through (and is sealed against) the grommet (via the teachings of Najimian), wherein the grommet seals between said outer housing and said outlet subassembly (grommet 29 would seal between portion 20 of the outer housing 12 and lead 112 of the outlet subassembly).

In regards to Claim 13, the outlet subassembly further comprises: a manifold (36) having a tubular portion (38); a plate (98) connected with the manifold (via foam panel 52); and a plurality of sound dampeners (52, 100) including at least two sound dampeners respectively positioned on opposite sides of said plate (Fig. 1), wherein said second end (18) of said aperture abuts an edge defined by said manifold (36) about said first axis (see the 112b rejection above; in this case, Wentz’s second end 18 abuts the manifold 36 and encircles the first axis; Fig. 1).
In regards to Claim 14, the fan subassembly directs a flow of air in a direction (i.e. vertically) parallel to said first axis (see flow arrows in Fig. 1); and a first portion (40) of said outlet subassembly diverts the flow of air passing out of said fan subassembly in a direction ninety degrees from said first axis (apparent in Fig. 1).
In regards to Claim 15, a second portion (42) of said outlet subassembly, downstream of said first portion, diverts the flow of air received from said first portion in a direction (i.e. vertically downward) parallel to said first axis (apparent in Fig. 1).

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not disclose or render obvious Applicant’s particular grommet arrangement as claimed within Claims 3-7.
The prior art does not disclose or render obvious Applicant’s particular inlet subassembly arrangement as claimed within Claims 8-9.
The prior art does not disclose or render obvious Applicant’s particular fan subassembly arrangement as claimed within Claims 10-12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC